DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-12, 16-20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata (US 2014/0289449), hereinafter referred to as Ogata in view of Lasser (US 2015/0098271), hereinafter referred to as Lasser. 

Referring to claim 1, Ogata teaches, as claimed, a memory control method for a rewritable non-volatile memory module, wherein the rewritable non-volatile memory module comprises a plurality of management units (page 2, ¶29, lines 1-6 and ¶33), and the memory control method comprises: reading the first data from the first management unit according to a physical distribution of the first data if the mode for reading the first 
However, Ogata does not teach determining a mode for reading first data in a first management unit among the plurality of management units as a first mode or a second mode according to a data dispersion degree of the first data.
On the other hand, Lasser discloses system and method of storing data comprising the step of determining a mode for reading data as a first mode or a second mode according to a data dispersion degree (i.e.-determining how to read data according to logical block address ranges of the data, page 3, ¶28 and page 4, ¶32). 
Therefore, at the time of the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Ogata and incorporate the step of determining a mode for reading first data in a first management unit among the plurality of management units as a first mode or a second mode according to a data dispersion degree of the first data, as taught by Lasser. The motivation for doing so would 
	
As to claim 2, the modified Ogata teaches the memory control method according to claim 1, wherein the step of reading the first data from the first management unit according to the physical distribution of the first data comprises: determining a first read order of a plurality of physical nodes in the first management unit according to a physical storage location of the first data in the first management unit; and reading the plurality of physical nodes according to the first read order to obtain the first data (page 3, ¶52).

As to claim 3, the modified Ogata in view of Lasser teaches the memory control method according to claim 2, wherein the step of reading the first data from the first management unit according to the logical distribution of the first data comprises: determining a second read order of the plurality of physical nodes according to at least one logical range to which the first data belongs; and reading the plurality of physical nodes according to the second read order to obtain the first data (see Lasser, page 3, ¶29, lines 1-9 and page 8, ¶146, lines 1-10). 

claim 4, the modified Ogata teaches the memory control method according to claim 1, wherein the step of determining the mode for reading the first data as the first mode or the second mode according to the data dispersion degree of the first data comprises: determining the mode for reading the first data as the first mode or the second mode according to counting information, wherein the counting information reflects a total number of at least one management table corresponding to the first data (page 4, ¶61).

As to claim 8, the modified Ogata innately teaches the memory control method of claim 1, further comprising: after the first data is read, programming the read first data into a second management unit among the plurality of management units according to the mode for reading the first data; reading the plurality of physical nodes according to the first read order to obtain the first data; and erasing the first management unit (page 2, ¶38, lines 1-8).

Referring to claims 9-12 and 16, the claims are substantially the same as claims 1-4 and 8, hence the rejection of claims 1-4 and 8 is applied accordingly. 

claims 17-20 and 24, the claims are substantially the same as claims 1-4 and 8, hence the rejection of claims 1-4 and 8 is applied accordingly. 

Claim Objections 
Claims 5-7, 13-15 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Response to Arguments
Applicant's arguments filed on 03/18/2021 have been fully considered but they are not deemed to be persuasive. 


Applicants argued
However, Ogata merely discloses determining the order of reading/writing according to the read/write frequencies. In other words, Ogata does not discloses technical features “reading the first data from the first management unit according to a physical distribution of the first data if the mode for reading the first data is determined as the first mode” and “reading the first data from the first management unit according to a logical distribution of the first data if the mode for reading the first data is determined as the second mode"’ in claim 1.

The Examiner disagrees with the above statement. Claim language are given their broadest reasonable interpretation. Bearing this on mind, Ogata teaches reading the first data from the first management unit according to a physical distribution of the first data if the mode for reading the first data is determined as the first mode (i.e.-reading data, according to first mode, using physical storage area/location, page 3, ¶52) ; and reading the first data from the first management unit according to a logical distribution of the first data if the mode for reading the first data is determined as the second mode (i.e.-reading of data, according to a second mode, using logical address area/location, page 5, ¶71).

Applicants argued:
However, Lasser does not discloses the technical feature of “determining a mode for reading first data in a first management unit among the plurality of management units as a first mode or a second mode according to a data dispersion degree of the first data” in claim 1.
The Examiner disagrees with the above statement. As per the specification, on page 24 paragraph 84, the data dispersion degree is defined as logical ranges to which the data belongs. Accordingly, Lasser discloses system and method of storing data comprising the step of determining a mode for reading data according to a data dispersion degree (i.e.-determining how to read data according to logical block address ranges of the data, page 3, ¶28 and page 4, ¶32). 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726 and fax number (571) 270-2726. The examiner can normally be reached on Monday thru Thursday from 9 AM to 5 PM EST. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, HENRY TSAI, can be reached on (571) 272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ELIAS MAMO/
Primary Examiner, Art Unit 2184